Title: To John Adams from United States House of Representatives, 25 March 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President: 
					March 25, 1790
				
				The House of Representatives disagree to the amendment of the Senate, upon the bill, entitled “An act to provide for the remission or mitigation of fines, forfeitures, and penalties, in certain cases;” and request a conference on the subject matter of disagreement; and have appointed Messrs. Ames, Huntington, and Jackson, managers of the conference on their part;The Speaker having affixed his signature to the bill, entitled “An act to establish an uniform rule of naturalization,” and to the bill, entitled “An act making appropriations for the support of government for the year one thousand seven hundred and ninety,” I am directed to bring them to the Senate for the signature of the Vice President.
				
					
				
				
			